Case 3:20-mj-00630-JLB Document 1 Filed 02/11/20 PagelD.1

AO 106 (Rev. 04/10) Application for a Search Warrant

Page 1 of 16

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of California

Tn the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Geotab, Inc., 770 E. Pilot Rd, Suite A, Las Vegas,
Nevada 89119 (fco.chavez5O@gqmail.com)

Case No.

APPLICATION FOR A SEARCH WARRANT

 

BY

SOUTHERN DISTRICT OF CALIFOR

 

 

FEB 11 2020

 

 

 

CLERK US DISTRICT COURT

20MJ0630

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):

See Attachment A, incorporated herein by reference.

located in the District of Nevada
person or describe the property to be seized):
See Attachment B, incorporated herein by reference

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mw evidence of a crime;
O} contraband, fruits of crime, or other items illegally possessed;
mw property designed for use, intended for use, or used in committing a crime;
7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

, there is now concealed fidentify the

21 USC 952, 960, 963 Importation of a Controlled Substance; Conspiracy to Import Controlled

Substances

The application is based on these facts:

See attached Affidavit of Special Agent Valentin Obregon

eh Continued on the attached sheet.

Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C; § 3103a, the basis of which is set forth on the attached sheet.

 

   

) is requested

 

Applicant's signature

Special Agent Valentin Obregon, HSI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: _ 73 / iL fw

w
Judge’s signature

Printed name and title

Qh
City and state: San Diego, CA /| Hon. Jill L. Burkhardt

NIA
UTY:

 

pn een Meee

 
Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.2 Page 2 of 16

ATTACHMENT A

Geotab, Inc., located at 770 E. Pilot Rd, Suite A, Las Vegas, Nevada 89119
(fco.chavez50@gmail.com).

 

 
Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.3 Page 3 of 16

ATTACHMENT B
I. Service of Warrant

The officer executing the warrant shall permit Geotab Inc. (the Provider), as
custodian of the computer files described in Section II below, to locate the
files and copy them onto removable electronic storage media and deliver the
same to the officer.

II. information to Be Disclosed by the Provider

All information about the location of the 2007 freightliner tractor
bearing California license plate 9F87248 with Geotab GO7-3GATMX device,
Serial Number G7-342-OEF-00E9, FCC ID: XPYLISAU200, and associated
with Geotab, Inc. Account bearing username: fco.chavezS50@gmail.com (the
“Target Vehicle”) for a period from October 16, 2019, until and including
December 13, 2019. “Information about the location of the Target Vehicle”
includes all available GPS data, latitude-longitude data, and other precise
location information regarding the vehicle described in Attachment A.

To the extent that the information described in the previous paragraph
(hereinafter, "Location Information") is within the possession, custody, or
control of Geotab, Inc., Geotab, Inc. is required to disclose the Location
Information to the government. In addition, Geotab, Inc. must provide any
assistance necessary to accomplish the collection of Location Information
imely, securely, and mobrusive’y, mmeuding “by initiating a signal: to” Ub

divected by-the government” The government shall compensate Geotab, Inc, TP

for reasonable expenses incurred in furnishing such assistance.

This warrant does not authorize the seizure of any tangible property. In
approving this warrant, the Court finds reasonable necessity for the seizure of
the Location Information. See 18 U.S.C. § 3103a(b)(2).

 

I. Information to Be Seized by the Government

All information described above in Section I that constitutes evidence of
violations of Title 21 U.S.C. §§ 952, 960 and 963 (conspiracy to import and
importation of controlled substances).

 

 
co FS “SF DB HH FF WH NB Re

NM NM Bw Bw BH HY VY Ne Re RB RO RR ee ae
SPNRARPHKRKHESECweRWRaAaRranRAS

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.4 Page 4 of 16

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

I, Valentin Obregon, Special Agent of the United States Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSD), being duly sworn, hereby state as follows:

INTRODUCTION

1. This affidavit is im support of an application by the United States of America
for a search warrant for Geotab, Inc. (“Geotab”), as described in Attachment A, to search
the following account for items that constitutes evidence, fruits and instrumentalities of
violations of federal criminal law, namely, 21 U.S.C. §§ 952, 960, and 963, as described in

Attachment B:

2007 freightliner tractor bearing California license plate
9F87248 with Geotab GO7-3GATMX device, Serial Number
G7-3A2-OEF-00E9, FCC ID: XPYLISAU200

Username: fco.chavez50@gmail.com

(hereinafter, “Target Vehicle’),

utilized by Francisco J. CHAVEZ-Castillo (“CHAVEZ”) between October 16, 2019, and
December 13, 2019,

2. This affidavit is made in support of an application for a search warrant under
18 U.S.C. §§ 2703{a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Geotab to disclose to the
government records and other information in its possession, pertaining to the location
information regarding the Target Vehicle. The information contained in this affidavit is
based upon my experience and training, and in consultation with other federal, state, and
local law enforcement agents. The evidence and information contained herein was
developed from interviews and my review of documents and evidence related to this case.
Because this affidavit is made for the limited purpose of obtaining a search warrant as
described herein, it does not contain all of the information known by me or other federal
agents regarding this investigation, but only contains those facts believed to be necessary to
establish probable cause.
I
i

 

 

 

 
DW COC SI DH Ww BB DH HY

NM MB BO BD BRD ORD ORDO Oe ea a ee
yo SRR OB RFF SGReWARAaRranos

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.5 Page 5 of 16

EXPERIENCE AND TRAINING

3. Tama Special Agent with Homeland Security Investigations and am currently
assigned to a Contraband Smuggling Investigations Group in San Diego, California. I have
over five years of combined experience as a Special Agent and as a Task Force Officer with
US Customs and Border Protection. I am a graduate of the Criminal Investigator Training
Program and the Homeland Security Investigations Special Agent Training program at the
Federal Law Enforcement Training Center in Glynco, GA. I also graduated from the
University of Illinois at Chicago with a Bachelors of Liberal Arts and Sciences degree in
Criminal Justice Administration. I have received basic training in conducting narcotics
smuggling investigations and the enforcement of numerous Immigration and Customs laws
within the United States. My training has also included the use of cellular and digital
telephones and other electronic devices used by narcotics smugglers in the normal course
of their illicit activities. During my tenure with HSI, I have participated in the investigation
of various drug trafficking organizations involved in the importation and distribution of
controlled substances into and through the Southern District of California.

4, Through the course of my training, investigations, and conversations with
other law enforcement personnel, I am aware that it is a common practice for narcotics
smugglers to work in concert with other individuals and to do so by utilizing cellular
telephones, pagers, portable radios and GPS devices to maintain communication and
location information with co-conspirators in order to further their criminal activities. This
is particularly true in cases involving distribution amount quantities of controlled
substances, such as methamphetamine and heroin. Typically, load drivers smuggling
controlled substances across the border are in telephonic contact with co-conspirators
immediately prior to, during and following the crossing of the narcotic load, at which time
they receive instructions on how to cross and where and when to deliver the controlled
substance. Narcotics smugglers and their organizations use cellular, digital, and satellite

telephones, in part, because these individuals believe law enforcement is unable to track the

 

 

 
Oo co “HN A BP WwW He

NO BO BO BD BO BRD BRD ORO ONO Oe ee ee
co s~T Of UA FP WD NH S§ CO CO OH OS ON UB UU OUlULrLELRLlLUD

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.6 Page 6 of 16

originating and destination phone numbers of calls placed to and from cellular, digital, and
satellite telephones.

5. In preparing this affidavit, I have conferred with other agents and law
enforcement personnel who are experienced in the area of narcotics investigations, and the
opinions stated below are shared by them. Further, I have personal knowledge of the
foliowing facts, or have had them related to me by persons mentioned in this affidavit. This
statement is made in support of an application for a warrant to search a cellular telephone
that is believed to contain evidence of violations of 21 U.S.C. §§ 952, 960, and 963.

| GEOTAB, INC,

6, Geotab, Inc. is an Internet company which, among other things, provides motor
vehicle telematics services to its customers. In the automotive industry, telematics describes
the in-vehicle communication device, services and applications used in vehicles using
Global Positioning System (GPS) receivers.

7. According to its website, www.geotab.com, Geotab develops, manufacturers,
and supplies GPS fleet management solutions. Geotab’s electronic service allows its
customers to securely connect commercial vehicles to the Internet, providing advanced
web-based analytics for fleet management and optimization. Geotab’s Fleet Management
Software (FMS) is computer software that allows the user to manage a variety of the tasks
associated with managing a fleet of vehicles, to include vehicle, driver and incident
management and tracking.

8.  Geotab customers are able to remotely monitor the location and movement of
their vehicles with GPS tracking. Geotab customers access Geotab’s services through the
Internet as well as via smart phone applications available on Apple App Store and Google
Play Store.

9, A Geotab device is connected to the diagnostic port of a subscriber’s vehicle
where it extracts data from the vehicle’s computer. The data is then transmitted via SIM
card to Geotab’s servers. The Geotab device itself also has sensors in it so it can send GPS,

measure acceleration.

 

 

 

 
Oo fo Ss DH tH BR WHY WO —

BO BO BO BRD ORD ORDO OO RR Re i eS eee

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.7 Page 7 of 16

10. The data transmitted to Geotab from the vehicle can include, among other
things, GPS location, ignition on/off, window wiper use, seat belt use, speed, harsh braking,
fuel levels, battery strength, RPM, idling, accident detection, VIN readout, odometer,
coolant temperature, check engine light.

FACTS SUPPORTING PROBABLE CAUSE
A. Francisco Chavez’s Arrest

1. On December 13, 2019, at approximately 3:35 p.m., Francisco J. CHAVEZ-
Castillo (CHAVEZ), a Legal Permanent Resident, applied for entry into the United States
from Mexico through the Otay Mesa, California, Commercial Port of Entry. CHAVEZ was
the registered owner, driver, and sole occupant of a 2007 freightliner tractor bearing
California license plate 9F87248 that was hauling a 1998 commercial trailer with California
plate 4EL7202 (the Target Vehicle).

2. CBPO Kelly Dignan was assigned to gate 8 at the Otay Mesa Commercial
Import Facility. CHAVEZ declared to CBPO Dignan that he was transporting wooden
doors, and gave a negative declaration when asked if there was anything else he needed to
declare. CBPO Dignan was unable to locate the entry in the Automated Commercial
Environment (ACE) under CHAVEZ’s license plate 9F87248. Officer Dignan searched in
ACE and discovered that CHAVEZ’s entry was filled out under a different license plate,
CA 9F80672.' CBPO Dignan referred CHAVEZ to X-ray due to license plate discrepancy.

3, CBPO Esteban conducted an X-ray screening of the tractor and trailer and
observed anomalies, specifically, that the commodity appeared to be too dense.

4, Subsequently, CBPO Randolph observed CHAVEZ cut two high security bolt
seals off of the trailer doors. CBPO Randolph observed numerous silver bundles stacked
throughout the length of the trailer. Officer Randolph probed a bundle and extracted a green
leafy that field tested positive for the properties of marijuana. CBPO Randolph seized a
total of 538 packages of marijuana with a combined weight of 6272.80 kilograms.

 

' Subsequent investigation revealed that this license plate previously was used with the
same 2007 freightliner truck.
4

 

 

pect cee mie ieee wee gies tieeenee
Oo SS SD A BP WD NO

NM bo BO BD BRD BRD BRD ORD OOO me eee
PeRRRP BKRX SCR RWDRAORORAS

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.8 Page 8 of 16

5. CBPO Randolph also closely inspected the security bolt seals that CHAVEZ
previously cut. CBPO Randolph noticed that the font and quality of the ink on one of the
seals appeared to be different. It appeared the seal was not of the same quality as the other
seal and appeared to be cloned.

6. Officers placed CHAVEZ under arrest for violating Title 21 United States
Code, Sections 952 and 960, Unlawful Importation of a Controlled Substance. CHAVEZ
is charged with importation of marijuana in violation of Title 21, United States Code
sections 952 and 960 in the Southern District of California in case number 20CR00124-
BAS. A motion hearing in this case is set for February 24, 2020, in front of the Honorable
Cynthia Bashant.

B. Crossing History

7. A review of crossing history revealed approximately fifty-one (51) border
crossings for CHAVEZ through the Otay Mesa Commercial Facility as of June 1, 2019.
Additionally, in the same time period, there were approximately thirty-two (32) border
crossings through the Otay Mesa Commercial Facility for trailer CA 4EL7202, and
approximately forty-four (44) border crossings (also through the Otay Mesa Commercial
Facility) for vehicle CA 9F87428 (the Target Vehicle).

C. CHAVEZ’s Statement

8. Post-arrest, CHAVEZ waived his Miranda rights and elected to make a
statement. He claimed he had been a driver for 20 years, and had experience hauling empty
trailers, as well as trailers fully laden with merchandise. CHAVEZ claimed he owned his
own trucking company starting in 2012. CHAVEZ has had a total of three tractors but only
one is working currently.

9. CHAVEZ stated he was in communication with an individual by the name of
Ezequiel Navarro regarding this shipment. According to CHAVEZ, Navarro worked for a
Mexican broker. CHAVEZ had done six prior jobs for Navarro. CHAVEZ denied
knowledge of the drugs, but stated that Navarro must have known about the drugs.

 

 

ee ee rere
Oo Oo 4S DA UO FB WY NNO =

BS BM BRB BD BO BRD BRD OND ODO ee
oOo ~~“ A UH Bh WS NY KF OD OO MW Hs HR rr fF WH VP KS CO

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.9 Page 9 of 16

10. According to CHAVEZ, the day before his arrest, CHAVEZ dropped off the
trailer empty at a factory in Tijuana, Mexico, so that they could load the wooden doors.
Navarro called CHAVEZ the day before his arrest to tell CHAVEZ to pick up the trailer at
11:30 A.M. at the factory along with the entry paperwork.

11. On the day of the arrest, CHAVEZ arrived at the yard where his tractor was
parked at 10:00 A.M, and departed the yard in his tractor at approximately 10:20 A.M. to
go pick up the trailer. CHAVEZ arrived at the factory at approximately 11:10-11:15 A.M.
CHAVEZ stated that the doors were already closed when he arrived. CHAVEZ stated that
the security seals are placed on the trailer doors, and someone at the factory takes a
photograph of them. The photo is then sent to the Mexican broker for the manifest.

12. According to CHAVEZ, he departed the factory at approximately 11:40 A.M.
and went to the Mexican broker for the “pedimento” (import document), CHAVEZ
estimated that the distance from the factory to the Mexican broker was approximately three
miles. CHAVEZ arrived at the Mexican broker at approximately 12:15 P.M. CHAVEZ
then left the Mexican broker at approximately 1:15 P.M. to get in line to cross into the
United States. CHAVEZ got in line at approximately 1:45 P.M.

13. CHAVEZ claimed he was going to drop the trailer off at a location on
Britannia Road in Otay Mesa, California. CHAVEZ claimed that the trailer was going to
be offloaded that evening, and CHAVEZ was going to pick up the trailer the following day.
CHAVEZ then changed where he was going to drop the trailer off to a location off of
Heritage Road. CHAVEZ explained that he had dropped off trailers there in the past.

14, During the interview, CHAVEZ called Navarro. Navarro told CHAVEZ to
drop off the trailer at California Parking. Navarro told CHAVEZ to do the same as always
and take photos of the seals. Navarro asked CHAVEZ why it took so long. Navarro stated
that they were going to offload the trailer there tonight or the following day. Navarro asked
CHAVEZ to let him know and to take photos.

15. CHAVEZ stated that California Parking was located off of Airway Road.

 

 

 
0 CDH WH Bw we

mM MN NM BO BO KO NO RR HR RR eS Se Se OO Sele
SReRaARBBRHe SF SGOenraAaakanats

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.10 Page 10 of 16

16. Navarro called CHAVEZ during the interview and asked CHAVEZ if they
gave him the hinges. CHAVEZ told Navarro that they did not give him the hinges. Navarro
told CHAVEZ to let him know once he was at California Parking and not to forget to take
photographs. CHAVEZ stated he would take photos of the seals.

17. CHAVEZ stated it was not the first time he left a trailer at California Parking.
CHAVEZ stated this would be the third time he dropped off a trailer at California Parking.

18. CHAVEZ stated that his tractor is equipped with GPS services provided by
Geotab, Inc., and gave his username (fco,chavez50@gmail.com) for the account associated
with the Target Vehicle to the agents. CHAVEZ also showed agents some of the logs in
the MyGeotab Fleet Management application on his phone, which I believe were associated
with the Target Vehicle. CHAVEZ claimed his GPS location information would show his
whereabouts and movement on the days he was dropping the trailer off and picking it up.

11. During a subsequent search of the tractor, I found and seized a Geotab GO7-
3GATMX device, Serial Number G7-3A2-OEF-00E9, FCC ID: XPYLISAU200. The
device was connected to the Target Vehicle by wires and located in the floor panel on the
driver’s side near the door.

12, Based upon my experience investigating narcotics traffickers and the particular
investigation in this case, I believe CHAVEZ and other co-conspirators were engaged in a
conspiracy to smuggle narcotics into the United States from Mexico. Based on CHAVEZ’s
statement, there is data that may exist and be available in account associated with the Target
Vehicle, such as dates, times, locations, contacts, and attached files, which could reveal
information relevant to this investigation. There is probable cause to believe that vehicle
telematics data for the Target Vehicle will contain information and evidence of the physical
location of CHAVEZ’s tractor.

13. IT know that narcotics trafficking activities entail intricate planning to
successfully evade detection by law enforcement. This planning often includes
coordination on crossing the border to develop a crossing history or pattern. In my

professional experience, narcotics trafficking activities involve planning and coordination

 

 

 
Oo Oo 4S DR A BP WwW WH

NY bo bp fb WV DP PO BOR He ee ROO OR Re eh
SPSXRaERP EBBRBeKBE SGaerWaakrtaonvaxae

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.11 Page 11 of 16

in the weeks and often months prior to the event. Additionally, co-conspirators are often
unaware of the subject’s arrest and will continue to attempt to communicate with the subject
after the arrest to determine the whereabouts of their cargo.

19. Inthis case, CHAVEZ is the registered owner of the tractor. There were 538
packages containing marijuana with an aggregate weight of 6272.80 kilograms found in the
trailer hauled by CHAVEZ?’s tractor on the day of his arrest.

14. From June 1, 2019, until his arrest, CHAVEZ had forty-four (44) border
crossings through the Otay Mesa Commercial Facility in the Target Vehicle. During the
same time period, he also crossed in other vehicles via other ports of entry.

15. According to customs information, CHAVEZ first transported wood doors
from Mexico into the United States using the Target Vehicle for St. Veneers on October
17, 2019. He subsequently made three more trips carrying wood doors on October 23,
November 19, and December 5, 2019.

16. After his arrest on December 13, 2019, CHAVEZ claimed he was going to
drop off the trailer at California Parking, and that he previously dropped off a trailer at
California Parking on two occasions. Additionally, CHAVEZ claimed that his Mexican

broker, Navarro, must have known about the drugs. CHAVEZ admitted that he had |

previously done six jobs for Navarro.

17. The evidence supports that probable cause exists to search Geotab, Inc. for
location information regarding the Target Vehicle dating back to October 16, 2019, the
day before CHAVEZ made the first trip carrying wood doors, and until December 13, 2019,
the day of CHAVEZ’s arrest.

18. Additionally, it is believed that the records are still available to Geotab as a
request to preserve the account associated with the Target Vehicle was made under 18
US.C. § 2703(f).

Hf
if
if

 

er ey ieemmepmaner nt ana tan pt

 

 
Oo co SD Ow BB WH PO

BS bh BH ft NO NO =| Se Se Se SO Se SO eS Oe

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.12 Page 12 of 16

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

19. The United States is unaware at this time of other attempts by the U.S.
government to obtain this data by other means. I am currently seeking, in a separate
application, a search warrant for the Geotab GO7-3GATMX device found in CHAVEZ’s
vehicle.

PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

20. Federal agents and investigative support personnel are trained and experienced
in identifying communications relevant to the crimes under investigation. The personnel of
Geotab are not. It would be inappropriate and impractical for federal agents to search the
vast computer network of Geotab for the relevant accounts and then to analyze the contents
of those accounts on the premises of Geotab. The impact on Geotab’s business would be
severe.

21. Therefore, I request authority to seize all content, including all location
information for the Target Vehicle, as described in Attachment B. “Information about the
location of the Target Vehicle” includes all available GPS data, latitude-longitude data, and
other precise location information regarding the vehicle described in Attachment A. In
order to accomplish the objective of the search warrant with a minimum of interference with
the business activities of Geotab, to protect the rights of the subject of the investigation and
to effectively pursue this investigation, authority is sought to allow Geotab to make a digital
copy of the entire contents of the accounts subject to seizure. That copy will be provided to
me or to any authorized federal agent. The copy will be forensically imaged and the image
will then be analyzed to identify communications and other data subject to seizure pursuant
to Attachment B. Relevant data will be copied to separate media. The original media will
be sealed and maintained to establish authenticity, if necessary.

22. Analyzing the data to be provided by Geotab requires special technical skills,
equipment and software. It also can be very time-consuming. Searching by keywords, for
example, often yields many thousands of “hits,” each of which must be reviewed in its

context by the examiner to determine whether the data is within the scope of the warrant.

 

 

 

 
Oo Oo “SDH ww BB WY NHN

Ne NHN BM BO BY ROR He 8B Re Oe ee eH

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.13 Page 13 of 16

Merely finding a relevant “hit” does not end the review process. Certain file formats do not
lend themselves to keyword searches. Keywords search text. Many common electronic
mail, database and spreadsheet applications, which files may have been attached to
electronic mail, do not store data as searchable text. The data is saved in a proprietary non-
text format. And, as the volume of storage allotted by service providers increases, the time
it takes to properly analyze recovered data increases dramatically.

23. Based on the foregoing, searching the recovered data for the information
subject to seizure pursuant to this warrant may require a range of data analysis techniques
and may take weeks or even months. Keywords need to be modified continuously based
upon the results obtained. The personnel conducting the segregation and extraction of data
will complete the analysis and provide the data authorized by this warrant to the
investigating team within ninety (90) days of receipt of the data from the service provider,
absent further application to this court.

24. Based upon my experience and training, and the experience and training of
other agents with whom I have communicated, it is necessary to review and seize all
electronic mails that identify any users of the subject account(s) and any electronic mails
sent or received in temporal proximity to incriminating electronic mails that provide context
to the incriminating mails.

25. All forensic analysis of the imaged data will employ search protocols directed
exclusively to the identification and extraction of data within the scope of this warrant.

Hi
H/
Hi
//
I
i
/I
//

10

 

Wo pe BTEC ea

 
Oo Co 41 DH A F&F WH WH

mM Mw NH BO Bw BRD RD BRD ORDO Oe Re Re Re ee ee i
ao sn} HN th BR BH NY Sh OlULUNOCOUlUlUlUlUOOUhUL UCU UBUlWhBUY OCUEe sl

 

 

Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.14 Page 14 of 16

CONCLUSION
26. Based on all of the facts and circumstances described above, I submit that there
is probable cause to believe that the items identified in Attachment B have been used in the
commission of a crime and constitute evidence, fruits, and instrumentalities of violations of
21 U.S.C. §§ 952, 960 and 963, and that the foregoing will be found on the premises
searched, as identified in Attachment A.
I swear the foregoing is true and correct to the best of my knowledge and belief.

Zz ZZ on

y alentin Obregon
Special Agent

   
   
  

 

Subscribed and sworn to me before this 4 | day of February, 2020.

an LB —

TheHonorable Jill L. Burkhardt
United States Magistrate Judge

11

 
Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.15 Page 15 of 16

ATTACHMENT A

Geotab, Inc., located at 770 E. Pilot Rd, Suite A, Las Vegas, Nevada 89119
(fco.chavez50@gmail.com).

 

 
Case 3:20-mj-00630-JLB Document1 Filed 02/11/20 PagelD.16 Page 16 of 16

ATTACHMENT B
L Service of Warrant

The officer executing the warrant shall permit Geotab Inc. (the Provider), as
custodian of the computer files described in Section II below, to locate the
files and copy them onto removable electronic storage media and deliver the
same to the officer.

If. Information to Be Disclosed by the Provider

All information about the location of the 2007 freightliner tractor
bearing California license plate 9F87248 with Geotab GO7-3GATMX device,
Serial Number G7-3A2-OEF-00E9, FCC ID: XPYLISAU200, and associated
with Geotab, Inc. Account bearing username: fco.chavez50@gmail.com (the
“Target Vehicle”) for a period from October 16, 2019, until and including
December 13, 2019. “Information about the location of the Target Vehicle”
includes all available GPS data, latitude-longitude data, and other precise
location information regarding the vehicle described in Attachment A.

To the extent that the information described in the previous paragraph
(hereinafter, "Location Information") is within the possession, custody, or
control of Geotab, Inc., Geotab, Inc. is required to disclose the Location
Information to the government. In addition, Geotab, Inc. must provide any
assistance necessary to accomplish the collection of Location Information

timely, securely, and unoberusive'y eo ang by nian o signals
(lel ermine He TOo ton ] Cc alt SU ntervad ATU ~
directed-by-the goverment. The. government shall compensate Geotab, Ine,
for reasonable expenses incurred in furnishing such assistance.

This warrant does not authorize the seizure of any tangible property. In
approving this warrant, the Court finds reasonable necessity for the seizure of
the Location Information. See 18 U.S.C. § 3103a(b)(2).

    
   

   

 
     

II. Information to Be Seized by the Government

All information described above in Section I that constitutes evidence of
violations of Title 21 U.S.C. §§ 952, 960 and 963 (conspiracy to import and
importation of controlled substances).

 
